Appeal from an order of the Family Court, Nassau County, entered March 26, 1980, which, inter alia, revoked appellant’s probation and ordered that he be placed in the custody of the Nassau County Department of Social Services for placement at Berkshire Farm Center and Services for Youth. Order reversed, as a matter of discretion in the interest of justice, without costs or disbursements, and it is directed that the appellant be restored to probation forthwith, in accordance with the order of disposition, dated January 11, 1980, and the matter is remanded to the Family Court, Nassau County, for further proceedings consistent herewith. After a hearing held on March 14,1980, which resulted in the order under review, new evidence was discovered which might have brought about a different determination. During oral argument before this court, the appellant’s Law Guardian and the County Attorney conceded that it would be in the best interest of the child to hold a dispositional hearing. We agree and remand for such a hearing at which time the newly discovered evidence can be considered. Hopkins, J. P., Titone, Lazer and Gibbons, JJ., concur.